Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 1 of 18




                   EXHIBIT 1
        Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 2 of 18




STATE OF MINNESOTA                                                                DISTRICT COURT

COUNTY OF HENNEPIN                                                  FOURTH JUDICIAL DISTRICT

In re: Syngenta Litigation                                                    Case Type: Civil Other
                                                                             Hon. Thomas M. Sipkins

This Document Relates to: ALL ACTIONS                                      FILE NO. 27-CV-15-3785

                                                                                              ORDER



         The above-entitled matter came on for hearing before the Honorable Thomas M. Sipkins,

Judge of District Court, on February 9, 2017, pursuant to the Defendants' motion for judgment on

the pleadings.

         Attorneys Daniel E. Gustafson and Lewis A. Remele, Jr. appeared on behalf of Plaintiffs.

         Attorneys Patrick F. Philbin and Patrick Haney appeared on behalf of Defendants.

         Based on all the flies, records and proceedings herein, together with the arguments of

counsel, the Court makes the following:

                                               ORDER

    IT IS HEREBY ORDERED THAT:

         1.      Defendants' motion for judgment on the pleadings is granted in part and denied in

part.

         2.      Any claims in the Second Amended Master Complaint for Producers and Non-

Producers (Non-Class) and Third Amended Minnesota Class Action Master Complaint for

Producers that impose a requirement of inspection or description based on the presence of genetic

traits in Viptera or Duracade as a condition of shipment or sale of gro\Vll com in interstate or foreign

commerce are preempted by the United States Grain Standards Act and thus dismissed with

prejudice.




                                                                                            Exhibit 1
                                                                                              Page 1
      Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 3 of 18




       3.     Plaintiffs' claims in the Second Amended Master Complaint for Producers and Non-

Producers (Non-Class) and Third Amended Minnesota Class Action Master Complaint for

Producers for negligence based on misrepresentations are dismissed with prejudice.

       4.      The attached Memorandum of Law is incorporated herein.

                                                            BY THE COURT:

Dated: - - - - - - -                                          fW_        ll£ftt;1
                                                            Thomas M. Sipkins
                                                            Judge ofDistrict Court




                                                 2
                                                                                     Exhibit 1
                                                                                       Page 2
      Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 4 of 18




                                      MEMORANDUM OF LAW

I.      Factual History1

        Plaintiffs in this litigation consist of approximately 50,000 producers and non-producers of

com in the United States. Defendant Syngenta2 develops, produces, and sells com seed. Plaintiffs

and Syngenta are part of an interconnected market that demands and expects all market participants

to act, at least in part, for the mutual benefit of all others in their interconnected web.

        In the years before 2007, Syngenta developed a new genetically modified ("GM") com

trait called MIR162. Syngenta commercialized com seed with the MIR162 trait under the brand

name Agrisure Viptera ("Viptera") and later Agrisure Duracade ("Duracade") which added

Event 5307. Syngenta applied for regulatory approval ofViptera from numerous markets. The

United States Department of Agriculture ("USDA") deregulated MIR162 in April 2010, which

allowed Syngenta to sell Viptera to U.S. farmers. Syngenta applied for import approval of

Viptera from China in March 2010. Syngenta commercialized Viptera in 2011. At that time,

China had not approved Viptera and Syngenta knew China was a key and growing market for

U.S. com. Plaintiffs allege Syngenta should have waited to market Viptera and/or should have

withdrawn it from the market before planting.

        Plaintiffs also contend Syngenta commercialized Viptera "without adequate systems in

place to either isolate Viptera or channel it away from markets, including China, from which

approval was not obtained." Separating crops by certain distances can reduce cross-pollination

between different varieties of com. Isolation stewardship procedures that could reduce cross-



1
  The facts are as alleged in the Second Amended Master Complaint for Producers and Non-Producers (Non-Class)
("Individual Claims Complaint") and Third Amended Minnesota Class Action Master Complaint for Producers
("Class Action Complaint") (collectively "Master Complaints").
2
 There are six Syngenta-related companies identified as Defendants in the Individual Claims Complaint. Syngenta
Seeds, Inc. is the only Defendant named in the Class Action Complaint.



                                                       3
                                                                                                    Exhibit 1
                                                                                                      Page 3
     Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 5 of 18




pollination include educating farmers on cross-pollination, requiring farmers to use border rows

to separate crops, and to have farmers coordinate planting. The Master Complaints indicate

these measures may not result in completely reducing cross-pollination. Com varieties are also

commingled during harvesting, storage, and shipping. Containment stewardship measures that

can be taken to reduce or prevent commingling include cleaning combine and storage areas,

using dedicated facilities, inspections, and tracing the product through the supply chain. In

addition, commingling can be addressed with channeling stewardship procedures by requiring

certain com varieties to be sold to certain markets.

       Plaintiffs claim Syngenta knew of the "very high likelihood" that MIR162 would

disseminate throughout the supply chain and move into export channels. Syngenta took no steps

to prevent cross-pollination and commingling; and any measures Syngenta did take were

inadequate. Therefore, "it was inevitable that Viptera com would move into export channels,

including China, and cause trade disruption, as Syngenta well knew."

       In Syngenta's USDA petition and other communications, it represented: (1) that there

should be no effects on the U.S. maize export market; (2) regulatory filings were in process for

China; and (3) it would enter into stewardship agreements with farmers that would require

channeling MIR162 away from markets where it was not yet approved for import. Plaintiffs

allege these representations were false. Syngenta knew China was a key export country but

misled Plaintiffs by misrepresenting and omitting facts about the importance of China and the

timing of Viptera import approval in China.

        Beginning in November 2013, China rejected shipments of com that tested positive for

the presence ofMIR162. According to Plaintiffs, China's rejection ofU.S. com caused com

prices to drop in the United States. China eventually approved the import ofViptera in




                                                 4
                                                                                         Exhibit 1
                                                                                           Page 4
      Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 6 of 18




December 2014. In 2014, Syngenta applied to China for import approval ofDuracade. To date,

China has not approved Duracade for import.

II.    Procedural History

       Thousands of producers, as well as grain handlers and exporters, filed lawsuits against

Syngenta in various federal and state courts. Master Complaints for the Minnesota class and non-

class Producers and Non-Producers were filed on October 2, 2015 and First Amended Master

Complaints were filed on November 6, 2015. Syngenta moved the Court to dismiss the Master

Complaints. In an Order dated April 7, 2016, the Court dismissed some claims but found Syngenta

had a duty to exercise reasonable care in the manner, timing, and scope of commercialization of

Viptera and Duracade. In accordance with the Court's Order, Plaintiffs filed Second Amended
                                                               J

Master Complaints on May 5, 2016 and Syngenta answered them on June 20, 2016.

       On November 3, 2016, the Court certified a class ofMinnesota Producers that priced com

after September 2013 and did not grow Viptera or Duracade. Following motion practice regarding

notice to the class and punitive damages, Plaintiffs filed a Third Amended Class Action Complaint

on February 24,2017.

       The Master Complaints include claims for negligence based on a duty to use reasonable care

in the timing, scope, and manner in the commercialization ofViptera and Duracade. Plaintiffs

allege Syngenta breached this duty by:

       a.      Prematurely commercializing Viptera and/or Duracade on a widespread
               basis without reasonable or adequate safeguards;

       b.      Instituting a careless and ineffective stewardship program;

       c.      Failing to enforce or effectively monitor its stewardship program;

       d.      Selling Viptera and/or Duracade to thousands of com farmers with
               knowledge that they lacked the mechanisms, experience, ability, and/or
               competence to effectively isolate or channel those products;




                                                 5
                                                                                         Exhibit 1
                                                                                           Page 5
      Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 7 of 18




       e.      Failing to adequately warn and instruct farmers on the dangers of
               contamination by MIR162 and at least the substantial risks that planting
               Viptera would lead to the loss of the Chinese market;

       f.      Distributing misleading information about the importance of the Chinese
               market; and

       g.      Distributing misleading information regarding the timing of China's
               approval ofViptera and/or Duracade.

       Plaintiffs also assert claims for violations of consumer protections statutes, including Minn.

Stat. §§ 325D.13 and 325D.15. Plaintiffs allege Syngenta failed to act responsibly when

commercializing Viptera and Duracade and used false or misleading descriptions of fact which

caused confusion and mistake. The misrepresentations were made to the press, investment analysts,

stakeholders, and the public. The misrepresentations include: 1) commercialization should not

cause an adverse impact on export markets; 2) Syngenta would communicate the stewardship

requirements with an education program; 3) application for approval from China was in progress;

and 4) MIR162 com would be channeled away from unapproved markets .. The misrepresentations

regarding China approval include that there was not an effective system for isolation or channeling

ofViptera and Duracade and without it, it was virtually certain Viptera and Duracade would

disseminate throughout the com supply.

        The Master Complaints include claims for strict liability duty to warn claiming Syngenta

·failed to inform Viptera and Duracade growers of the potential for Viptera and Duracade to

contaminate non-Viptera and non-Duracade com. Syngenta had a duty to warn producers that did

not grow Viptera or Duracade about potential dangers of its decision to commercialize. Syngenta

did not adequately warn of the danger or give adequate instructions on how producers could protect

themselves from the danger.




                                                  6
                                                                                           Exhibit 1
                                                                                             Page 6
      Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 8 of 18




        The Individual Claims Complaint includes claims for tortious interference. Plaintiffs aver

they had a business relationship with elevators/exporters and a reasonable expectation of economic

gain and that such relationships would continue. Syngenta knew this and despite such knowledge,

made representations that deceived Plaintiffs about whether customers would accept Viptera and

Duracade com or contaminated com. Syngenta interfered with future business relationships by

prematurely releasing Viptera and Duracade knowing it would contaminate com. This prevented

U.S. com from being sold to certain markets. Syngenta's conduct prevented the export ofU.S.

com, causing harm to Plaintiffs because they were unable to sell at the price they reasonably

expected to receive.

II.     Legal Analysis

        A.       Standard

        Syngenta moves the Court for judgment on the pleadings. "After the pleadings are closed

but within such time as not to delay the trial, any party may move for judgment on the pleadings." 3

Minn. R. Civ. P. 12.03. A Rule 12.03 motion for judgment on the pleadings follows the same

standard as a Rule 12.02(e) motion to dismiss for failure to state a claim. The Court must determine

whether the complaint sets forth a legally sufficient claim for relief Burt v. Rackner, Inc., 882

N. W.2d 627, 629 (Minn. Ct. App. 20 16). A pleading will be dismissed only if it appears to a

certainty from the pleadings as a whole that no facts exist which could be introduced consistent with

the pleadings to support granting the relief demanded. Bahr v. Capella Univ., 788 N.W.2d 76, 80

(Minn. 2010) (citing Northern States Power Co. v. Franklin, 122 N.W.2d 26,27 (Minn. 1963)). In

deciding a motion for judgment on the pleadings, the Court must accept the facts alleged in the


3
 Plaintiffs' argument that Syngenta's motion should be denied as untimely is rejected. The Class Action Master
Complaint was amended after the motion was heard. The new pleading, however, does not affect the consideration
and analysis of Syngenta's motion for judgment on the pleadings. The motion was heard early enough so as not to
delay the trial. Syngenta's motion is not untimely under Minn. R. Civ. P. 12.03.



                                                       7
                                                                                                    Exhibit 1
                                                                                                      Page 7
      Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 9 of 18




complaint as true and draw all reasonable inferences in favor of the nonmoving party. See Williams

v. Board ofRegents ofUniv. ofMinnesota, 763 N.W.2d 646,651 (Minn. Ct. App. 2009).

       B.      Express Preemption

       Syngenta argues that Plaintiffs' claims are preempted by the United States Grain Standards

Act ("GSA"), 7 U.S.C. §§ 71-87k. Congress intended the GSA to "establish a uniform system for

the inspection and grading of ... grain moving in interstate.commerce." Farmers' Grain Co. of

Embden v. Langer, 273 F. 635, 651 (8th Cir. 1921). Section 74(a) begins with Congress's assertion

that "[g]rain is an essential source of the world's total supply of human food and animal feed and is

merchandised in interstate and foreign commerce," and that the GSA's regulation of grain and gram

transactions "is necessary to prevent or eliminate burdens on such [interstate or foreign] commerce

and to regulate effectively such commerce." 7 U.S.C. § 74(a). The GSA contains an express

preemption provision, which states:

       No State or subdivision thereof may require the inspection or description in
       accordance with any standards ofkind, class, quality, condition, or other
       characteristics of grain as a condition of shipment, or sale, of such grain in interstate
       or foreign commerce, or require any license for, or impose any other restrictions
       upon the performance of any official inspection or weighing function under this
       chapter by official inspection personnel. Otherwise nothing in this chapter shall
       invalidate any law or other provision of any State or subdivision thereof in the
       absence of a conflict with this chapter.

7 U.S.C. § 87g(a).

        Pursuant to the Supremacy Clause, Congress has the power to preempt state law. Arizona v.

United States, 132 S. Ct. 2492,2500 (2012). Preemption can be accomplished expressly, by

enacting a statute containing an express preemption provision, or impliedly. Jd. at 2500-01. When

determining the scope of a preemption provision, the court must "begin with the language employed

by Congress and the assumption that the ordinary meaning of that language accurately expresses the

legislative purpose." See Morales v. Trans World Airlines, Inc., 504 U.S. 374,383 (1992) (internal




                                                   8
                                                                                              Exhibit 1
                                                                                                Page 8
     Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 10 of 18




quotation omitted). When a statute contains an express preemption clause, the court mC!-Y not apply

a presumption against preemption but must instead "focus on the plain wording of the clause, which

necessarily contains the best evidence of Congress' pre-emptive intent." Puerto Rico v. Franklin

California Tax-Free Trust, 136 S. Ct. 1938, 1946, 195 L. Ed. 2d 298 (2016) (quotation and citation

omitted).

       Accordingly, the Court must examine the plain language of the relevant provision, "[n]o

State ... may require the inspection or description in accordance with any standards of ... quality,

condition, or other characteristics of grain as a condition of shipment, or sale, of such grain in

interstate or foreign commerce." 7 U.S.C. § 87g(a). First, the provision states that it applies to the

conduct of states. Parties may agree by contract to apply their own descriptions and standards for a

purchase of grain, see 7 U.S.C. § 77(a)(1), but States are prohibited from doing so, see 7 U.S.C. §

87g(a). Furthermore, States cannot "avoid preemption by shifting their regulatory focus from one

company to another in the same supply chain." American Trucking Associations, Inc. v. City ofLos

Angeles, Cal., 133 S. Ct. 2096,2104 (2013); see also, Rowe v. NH Motor Transp. Ass'n, 552 U.S.

364, 372 (2008). This means States cannot regulate grain handlers by placing requirements on

others in the supply chain, such as seed manufacturers.

        The States are then prohibited from making a requirement. The term "requirement"

includes obligations that take the form of common law rules. See Cipollone v. Liggett Group, Inc.,

505 U.S. 504, 521, 112 S. Ct. 2608, 120 L. Ed. 2d 407 (1992). "Common-law liability is premised

on the existence of a legal duty, and a tort judgment therefore establishes that the defendant has

violated a state-law obligation" to carry out the actions required to fulfill a particular legal duty.

Riegel v. Medtroninc, Inc., 552 U.S. 312, 324 (2008). A common law duty imposed under state tort

law qualifies as a state "requirement" that would be preempted by the language in the express




                                                    9
                                                                                               Exhibit 1
                                                                                                 Page 9
     Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 11 of 18




preemption provision here. Id. at 332. The GSA thus preempts applicable state tort laws.

         The types of requirements that are prohibited are those for "the inspection or description in

accordance with any standards of ... characteristics of grain." The parties do not dispute that one

"characteristic" of grain is the presence of a genetic trait and that "grain" refers to grown com. The

seed at issue did not become a "grain" subject to the GSA until after it grew into com. Therefore,

the preemption provision prohibits requirements of inspection or description based on the presence

of the genetic trait MIR162 in com..

         Finally, the preemption clause specifies which transactions the States may not regulate.

State laws imposing requirements are prohibited when they are a condition of shipment or sale of

com in interstate or foreign commerce. Tort laws imposing a duty on intrastate sales and shipments

of com are thus not preempted.

         Pursuant to the plain language of the express preemption provision, the GSA preempts any

claim that imposes a state tort law duty that requires the inspection or description of com according

to the presence of the genetic traits in Viptera and Duracade as a condition of shipment or sale of the

com in interstate or foreign commerce. This interpretation is consistent with rulings in companion

cases that have considered the GSA preemption clause in the context of related claims. See In

re: SyngentaAG MIR162 Corn Litig., No. 14-MD-2591-JWL, 2016 WL 4382772 (D. Kan. Aug.

17, 2016); Tweetv. SyngentaAG, No. 3:16-CV-00255-DRH, 2017 WL 54345 (S.D. Ill. Jan. 4,

2017).

         The real dispute here lies not with the plain language of the preemption clause but the .

application of the provision to Plaintiffs' claims. The parties profess agreement with this scope of

preemption. Their description of the preempted claims, however, differs substantially. Syngenta

claims all of Plaintiffs' claims except the assertion that Syngenta should have refrained from selling




                                                   10
                                                                                             Exhibit 1
                                                                                              Page 10
      Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 12 of 18




Viptera and Duracade seeds at all without Chinese approval are preempted. Plaintiffs argue only a

small portion of their theories of negligence are preempted. The Court will review Plaintiffs' claims

in light of the scope of the express preemption provision.

                  1.       Negligence

        Plaintiffs' claim that Syngenta should not have commercialized Viptera prior to Chinese

approval is not preempted. Five of the seven listed bases for negligence in the Master Complaints

assert Syngenta was negligent in commercializing Viptera without adequate safeguards. The

stewardship practices discussed above generally fall into three categories: isolation, containment,

and channeling. Plaintiffs' claims that Syngenta is liable based on inadequate containment or

channeling measures are preempted because they would require Syngenta to have undertaken

measures, or require Syngenta to require others, to segregate Viptera com. Examples of these

preempted measures include contract requirements, inspection, or tracing the product through the

supply chain. Some ofPlaintiffs' theories of negligence, however, survive preemption. Claims

based on the use of isolation measures would apply to actions taken with regard to seed and not

com. Therefore, claims based on a duty to assist in the isolation of seed through contract

requirements and education are not preempted. In addition, any claims that would not involve

interstate or foreign commerce are not preempted.

                           a.       Causation

         Syngenta argues that any of Plaintiffs' surviving claims based on a duty to undertake

isolation measures fail for lack of causation.4 "[I]n order for a party's negligence to be the

proximate cause of an injury 'the act [must be] one which the party ought, in the exercise of



4
  Syngenta did not cite any case law with respect to the element of causation as it relates to Plaintiffs' specific
claims. Syngenta's argument refers to the "hole in the causation argument ofPlaintiffs' negligence claim." The
Court thus considered this argument applicable only to the negligence claim.



                                                          11
                                                                                                           Exhibit 1
                                                                                                            Page 11
      Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 13 of 18




ordinary care, to have anticipated was likely to result in injury to others.'" Lubbers v. Anderson,

539 N.W.2d 398,401 (Minn. 1995) (quoting Wartnickv. Moss & Barnett, 490 N.W.2d 108, 113

(Minn. 1992)). Plaintiffs must show defendants' conduct was a substantial factor in bringing about

the injury. Flom v. Flom, 291 N.W.2d 914, 917 (Minn. 1980). Generally, whether the defendant's

negligence proximately caused the plaintiff's injuries is a question of fact for the jury. Lubbers, 539

N.W.2d at 402. When reasonable minds could reach only one conclusion, the existence of

proximate cause is a question oflaw. !d.

         Syngenta claims judgment on the pleadings should be granted because the Master

 Complaints allege that cross-pollination cannot be completely avoided and thus Viptera

 contamination was inevitable. The Court does not read the Master Complaints so narrowly. A fair

 reading of the Master Complaints could be that: (1) isolation measures could be taken to reduce

 cross-pollination; (2) Syngenta failed to take these measures, and (3) therefore, cross-pollination

 was inevitable. Plaintiffs may argue that even if contamination was practically inevitable as alleged,

. Syngenta was nonetheless negligent in failing to take certain actions that would have prevented

 Plaintiffs' injuries. In any event, a party can plead alternative or inconsistent theories. See Minn. R.

 Civ. P. 8.05(b); Columbia Cas. Co. v. 3M Co., 814 N.W.2d 33, 37-38 (Minn. Ct. App. 20_12).

 Furthermore, causation is a question of fact. This is not a situation where reasonable minds could

 arrive at only one conclusion based on the allegations in the pleadings. 5

                           b.      Misrepresentations

         The other two bases of negligence listed in the Master Complaints allege Syngenta distributed

 misleading information regarding the Chinese market and approval ofViptera and Duracade.

 Plaintiffs included misrepresentations as a theory of negligence but did not include a claim for


 5
  On March 17, 2017, the .Court heard, inter alia, Syngenta' s motion for summary judgment. The Court wiil
 consider the issue of causation under the summary judgment standard in that motion.



                                                        12
                                                                                                      Exhibit 1
                                                                                                       Page 12
     Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 14 of 18




negligent misrepresentation. Negligence is generally defined as the failure "to exercise such care as

persons of ordinary prudence usually exercise under such circumstances." Flam v. Flam, 291 N.W.2d

914, 916 (Minn. 1980) (citations omitted). The essential elements of a negligence claim are: (1) the

existence of a duty of care; (2) a breach of that duty; (3) an injury was sustained; and (4) breach of the

duty was the proximate cause of the injury. Lubbers v. Anderson, 539 N.W.2d 398,401 (Minn. 1995)

(citing Schmanski v. Church ofSt. Casimir, 243 Minn. 289,292,67 N.W.2d 644, 646 (1954)). To

prevail on a negligent misrepresentation claim under Minnesota law, a plaintiff must establish: (1) a

duty of care owed by the defendant to the plaintiff; (2) the defendant supplies false information to the

plaintiff; (3) justifiable reliance upon the information by the plaintiff; and (4) failure by the defendant

to exercise reasonable care in communicating the information. Williams v. Smith, 820 N.W.2d 807,

815 (Minn. 2012). In addition, when the harm suffered is only pecuniary loss, a more restricted rule

of liability applies "because of the extent to which misinformation may be, and may be expected to

be, circulated, and the magnitude of the losses which may follow from reliance upon it." Restatement

(Second) of Torts § 552 cmt. a. Thus, claims that seek purely economic losses must also show

defendant was in the business of supplying information, defendant negligently supplied false

information for the guidance of others in their business transactions, and plaintiffs suffered harm by

acting in reliance on that false information. Restatement (Second) of Torts§ 552; Bonhiver v. Graff,

311 Minn. 111, 122, 248 N.W.2d 291, 298-99 (1976).

        Syngenta argues that Plaintiffs cannot rely on evidence of misrepresentations as a basis for

their negligence claims because they have not pled any facts to support the higher standard for a

negligent misrepresentation claim resulting in pecuniary loss. The reasonable expectations of

parties to commercial transactions is a reason for a narrower scope of liability. See Restatement

(Second) ofTorts § 552 cmt. a




                                                    13
                                                                                               Exhibit 1
                                                                                                Page 13
     Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 15 of 18




       On the other hand, it does not follow that every user of commercial information may
       hold every maker to a duty of care. Unlike the duty of honesty, the duty of care to be
       observed in supplying information for use in commercial transactions implies an
       undertaking to observe a relative standard, which may be defined only in terms of
       the use to which the information will be put, weighed against the magnitude and
       probability ofloss that might attend that use if the information proves to be
       incorrect. A user of commercial information cannot reasonably expect its maker to
       have undertaken to satisfy this obligation unless the terms of the obligation were
       known to him. Rather, one who relies upon information in connection with a
       commercial transaction may reasonably expect to hold the maker to a duty of care
       only in circumstances in which the maker was manifestly aware of the use to which
       the information was to be put and intended to supply it for that purpose.

       By limiting the liability for negligence of a supplier of information to be used in
       commercial transactions to cases in which he manifests an intent to supply the
       information for the sort of use in which the plaintiffs loss occurs, the law promotes
       the important social policy of encouraging the flow of commercial information upon
       which the operation of the economy rests.

Restatement (Second) of Torts§ 552 cmt. a. The reasons supporting this higher standard are

applicable here because Plaintiffs allege misrepresentations in the sale of seed. Plaintiffs' argument

that misrepresentations and omissions of fact can form the basis of liability in negligence without

satisfying all of the requirements for a negligent misrepresentation claim is unpersuasive. See, e.g.,

Perry v. Schumacher Grp. ofLa., No. 2:13-CV-36-FTM-29, 2014 WL 988751, at *4-5 (M.D. Fla.

Mar. 13, 2014); In re: Syngenta AG MIRI62 Corn Litig., No. 14-MD-2591-JWL, 2016 WL

4382772, at *9 (D. Kan. Aug. 17, 2016); Tweetv. SyngentaAG, No. 3:16-cv-00255-DRH, 2017

WL 54345, at *5 (S.D. Ill. Jan. 4, 2017). The cases cited by Plaintiffs to support the claim that the

failure to communicate reasonably can form the basis of a standard negligence claim are

distinguishable because they do not address the higher standard for claims for purely economic loss.

        The vast majority of Plaintiffs in this litigation did not grow Viptera or Duracade.

Syngenta' s alleged misinformation was thus not made to or relied upon by Plaintiffs. Consequently,

Plaintiffs did not plead a claim for negligent misrepresentation.   Here~   Plaintiffs have not alleged

and acb:llit they cannot show that Syngenta supplied false information to them in their business.




                                                  14
                                                                                               Exhibit 1
                                                                                                Page 14
     Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 16 of 18




transactions or that they relied on such misrepresentations. Plaintiffs are thus precluded from

asserting claims for negligence on the basis of misrepresentations. 6

                2.       Plaintiffs' Other Claims

        Syngenta argues that the express preemption provision in the GSA applies to all of

Plaintiffs' claims. Consumer protection statutes are state laws and are thus subject to preemption.

See Arizona, 132 S. Ct. at 2500; see also Dahlman Farms, Inc. v. FMC Corp., 240 F. Supp. 2d

1012, 1018, 1020-21 (D. Minn. 2012) (holding that consumer fraud claim under Minn. Stat.§

325F.69 was preempted). Claims for strict liability and tortious interference impose a duty that

constitutes a "requirement" that may be preempted. See Cipollone, 505 U.S. at 521; see also Riegel

v. Medtronic, Inc., 552 U.S. 312, 324 (2008) (holding strict liability claims preempted); Angeles v.

Medtronic, Inc., 863 N.W.2d 404,414 & n. 1, 416 (Minn. Ct. App. 2015) (finding a strict liability

failure to warn claim was preempted); Munro v. Lucy Activewear, Inc., No. 16-79 (JRTIKMM),

2016 WL 5660422, at *9 (D. Minn. Sept. 29, 2016) (tortious interference claim preempted). The

Court agrees that the express preemption clause applies to Plaintiffs' strict liability, tortious

interference, and violation of consumer protection statutes claims. The GSA preempts any portions

of these claims that impose a duty requiring the inspection or _description of com according to the

presence of MIR162 as a condition of shipment or sale of the com in interstate or foreign

commerce.

        The parties, however, provided no discussion of whether and to what extent the claims

involve preempted duties. Upon review of the Master Complaints, the claims for violations of

consumer protections statues include similar allegations as those in Plaintiffs' negligence claims.

Therefore, the scope of preemption discussed above for negligence applies in the same manner to


6
  Evidence of misrepresentations and omissions of fact may be relevant and admissible. However, they cannot form
the theory ofliability for a negligence claim.



                                                      15
                                                                                                    Exhibit 1
                                                                                                     Page 15
     Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 17 of 18




Plaintiffs' claims for violations of consumer protections statutes. With respect to Plaintiffs' claims

for strict liability failure to warn and tortious interference, the Court questions what portions of

Plaintiffs' claims remain following preemption. For example, Plaintiffs' tortious interference

claims rest on the theory that it was improper interference with th~ir prospective contractual

relations for Syngenta to sell Viptera seed without ensuring the subsequent channeling ofViptera

com to isolate it from the Chinese export channels. As discussed above, duties based on channeling

are preempted because they require the inspection of com for the presence ofMIR162. However,

the "primary function of notice pleading is to give the adverse party fair notice of the theory on

which the claim for relief is based." Barton v. Moore, 558 N.W.2d 746,749 (Minn. 1997).

Therefore, pleadings need not allege facts to support every element of a cause of action. See id;

Goeb v. Tharaldson, 615 N.W.2d 800, 818 (Minn. 2000). The Court will thus not dismiss any of

the claims in their entirety at this time based on the pleadings.

        C.      Implied Preemption

        Syngenta argues that the GSA impliedly preempts any state-law liability related to

channeling Viptera com from other com. The existence of an express preemption provision does

not bar the application of implied preemption principles. Arizona, 567 U.S. 387, 132 S. Ct. at 2504-

05, 183 L. Ed. 2d 351. Under the doctrine of implied preemption, States are precluded from

regulating conduct when: (1) it is in a field that Congress has determined must be regulated by its

exclusive governance; or (2) it is in conflict with federal law. Jd., 132 S. Ct. at 2501. Whether state

law is impliedly preempted requires "examining the federal statute as a whole and identifying its

purpose and intended effects." Crosby v. National Foreign Trade Council, 530 U.S. 363, 373

(2000). The Court need not address implied preemption because it has concluded that claims based

on a duty to ensure channeling is expressly preempted by the GSA.




                                                   16
                                                                                              Exhibit 1
                                                                                               Page 16
     Case 2:20-cv-02168-JWL-JPO Document 28-1 Filed 06/19/20 Page 18 of 18




       In the event Syngenta argues claims not preempted under the GSA's express provision

should be impliedly preempted, it is rejected. The purpose of the GSA is to regulate foreign

commerce in grain. See 7 U.S.C. § 74(a); Farmers' Grain Co. ofEmbden, 273 F. at 651. The

GSA's express preemption clause evidences Congress's intent to limit preemption by applying only

to state requirements for inspection or description, sales or shipments in interstate commerce, and

only to grains. Consequently, Congress did not intend to preempt all claims in the entire field. In

addition, the preemption clause states that only state laws in conflict with the GSA shall be invalid.

Syngenta has not identified a conflict between the state tort law claims not preempted by the express

provision and the GSA. Therefore, only_ those claims subject to the plain language of the express

preemption clause of the GSA are preempted.

                                                               T.M.S.




                                                   17
                                                                                             Exhibit 1
                                                                                              Page 17
